Citation Nr: 1131466	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied entitlement to a TDIU.

In the Veteran's May 2007 Notice of Disagreement, he requested a hearing before a Decision Review Officer at his local RO.  He cancelled this request in May 2008.  His hearing request is considered withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for only one disability, bronchial asthma, rated 60 percent disabling.

2.  The evidence shows that Veteran's bronchial asthma disability does not preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding entitlement to a TDIU were accomplished in October 2006 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA and private treatment records, and Social Security Administration (SSA) records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  Finally, this case was remanded by the Board in July 2009 to afford the Veteran a VA examination.  There has been full compliance with the Board's remand.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran has one service-connected condition, bronchial asthma rated as 60 percent disabling.  Therefore, his disability satisfies the criteria set forth in 38 C.F.R. § 4.16(a) (2010).  The question remaining then is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected disability.  

VA records since 2005 show intermittent treatment for asthma, with reports of three to four episodes per month and at least two emergency room visits that did not require hospitalization.  His asthma was noted to be 'moderately persistent' in an August 2008 clinical note.  

A March 2005 SSA administrative decision shows that the Veteran was determined to be disabled due to affective disorders and back disorders.  During a November 2005 SSA disability evaluation, the Veteran reported that he had three to four asthma attacks per year, in addition to other mental and physical disabilities.  He denied having chest discomfort on a regular basis.  The examining physician noted that he had completed two years of college and was employed in the field of quality control of electric products.  Following a physical examination, the physician opined that the Veteran had no functional limitations on sitting, standing, walking, lifting, carrying, hearing or speaking.

A November 2006 VA examination report shows the Veteran stated that he was unable to work due to his bronchial asthma and mental condition and was receiving SSA for both.  He stated that his asthma exacerbations occurred two to three times per week with use of respiratory therapy every four hours, in addition to the pump.  He denied seeking medical attention when an asthma exacerbation occurs; however, he needs to rest.  He denied a history of hospitalization due to his asthma.  He reported that he was able to perform general activities of daily living, including paying bills, groceries, cutting his grass, but cannot perform strenuous activities.  The examiner indicated that the extent of his dyspnea on exertion was 400 meters.  Pulmonary function test in June 2006 showed a mild obstructive ventilatory impairment.  Chest x-ray did not reflect any significant acute cardiopulmonary abnormality.  The examiner did not indicate whether the Veteran was unemployable due to his asthma.

Private medical records reflect treatment for psychiatric conditions that were noted to cause significant impairment in occupational functioning.  In an August 2006 opinion, Dr. Agostini indicated that the Veteran's emotional condition was related to his severe respiratory condition and its treatment.  In a May 2008 opinion, Dr. Prieto also opined that a major component of the Veteran's psychiatric illnesses was his chronic bronchial asthma.  

At a VA examination in October 2009, the Veteran reported that he had a monthly exacerbation of his asthma.  His last emergency room visits were 5 years prior.  Following the remainder of the clinical interview and physical examination, the examiner opined that the Veteran was able to obtain and secure a financially gainful job of sedentary type in an environment that is free of pollution or triggers to prevent respiratory reactions or asthmatic attacks.  The rationale was that if the Veteran's asthma is well controlled and environmental factors that trigger exacerbation are prevented, then the Veteran is able to obtain and secure a financially gainful job of sedentary type.

In an October 2009 opinion, Dr. Ortiz, a private physician, noted that the Veteran has moderate persistent asthma with exacerbations two to three times per month.  Dr. Ortiz stated that the Veteran requires daily use of his inhaler and other medications for the prevention and control of asthma.  He also has persistent exacerbations of rhinitis that if not controlled, further exacerbate his asthma.  In pertinent part, Dr. Ortiz opined that the Veteran's symptoms are so acute that he is not able to complete a full day's work due to his incapacitating symptoms as he presents with shortness of breath frequently and has fatigue even with no exertion.  

Additional VA notes reflect only intermittent treatment for asthma.  A June 2010 note shows that the Veteran reported that he was feeling fine, although in the past two days he had increased symptoms that required respiratory therapy three to four times per day.  Otherwise, he reported use of rescue therapy only occasionally.  At a primary care visit in August 2010, he reported that he ran 6 miles every three days.  Upon examination, he had clear bilateral breath sounds.

In April 2011, a VA examiner reviewed the Veteran's claims file, with particular attention to the February 2009 medical opinion of Dr. Ortiz.  The examiner opined that the Veteran's asthma condition does not preclude him from obtaining or maintain substantially gainful employment.  His rationale was that if the Veteran's asthma is well controlled and environmental factors that trigger exacerbation are prevented, then the Veteran is able to obtain and secure a financially gainful job of sedentary type.

At an April 2011 VA psychiatric examination, the Veteran reported that his bronchial asthma was under good control.  He also reported that he exercises regularly for 30 to 40 minutes at least twice a week and uses an Albuterol inhaler only when he needs it at night, several times a month.  He also reported to the VA examiner that he had retired in 2005 because the company he worked for closed due to economic problems.  He also indicated that he had received SSA disability benefits for depression since November 2005.  The Veteran also reported that he had completed 180 credit hours (e.g. three years of college) in business administration, in either 1976 or 1977.

Based on the evidence, the Board finds that the evidence shows that the Veteran's bronchial asthma does not preclude him from obtaining or engaging in substantially gainful employment.  The VA and private medical records do not show that his bronchial asthma precludes employment.  In fact, they show that, for the most part, the Veteran only requires intermittent treatment of his moderately persistent asthma, and is generally doing well.  In addition, the SSA has determined that the Veteran is not disabled due to his asthma, but rather (non service-connected) affective and back disorders.  The Board also notes that the Veteran's statements to VA physicians that he is able to run 6 miles for exercise every three days and also is able to work out between 30 to 40 minutes at least twice a week, are significant evidence against his contention that he is unable to perform employment of even a sedentary nature.  It is also noted that the Veteran recently informed a VA examiner that he left his employment in 2005 because his company closed due to economic problems.  The Veteran's statements also serve to diminish the probative value of the medical opinion provided by Dr. Ortiz, who opined that the Veteran is precluded from even sedentary employment due to his asthma.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

The only other evidence addressing the Veteran's employability, in relation to his service-connected bronchial asthma, is October 2009 and April 2001 VA opinions.  These opinions indicate that sedentary gainful employment is not precluded.  In providing these opinions, the VA examiner reviewed the claims file, included a synopsis of the Veteran's medical and social history, and performed an examination of the Veteran.  In addition, the opinions are consistent with the evidence of record.  For these reasons, the VA opinions are considered probative evidence against the claim for TDIU.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Finally, to the extent that private physicians have indicated that the Veteran is unemployable due to his psychiatric conditions, and have also related the Veteran's psychiatric conditions to his severe bronchial asthma and its related treatment, it is noted that the Board denied service connection for a psychiatric condition in a July 2009 decision.  Therefore, the impact of the Veteran's psychiatric conditions on his employability has not been considered.  Nonservice-connected disabilities may not be considered in the TDIU determination.  See 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board acknowledges that the Veteran has some industrial impairment from his bronchial asthma, as reflected by his current 60 percent disability evaluation.  However, the Veteran is also noted to have between one to three years of college education and also has specialized training, demonstrated by his prior employment experience in quality control.  The most probative evidence establishes that the Veteran's service-connected bronchial asthma does not render him incapable of obtaining or retaining substantially gainful sedentary employment.  Therefore, the preponderance of the evidence is against his claim.  Accordingly, entitlement to a TDIU is not warranted, and the appeal as to this issue must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


